Order entered April 4, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00151-CV

                             G.C. BUILDINGS, INC., Appellant

                                               V.

                           RGS CONTRACTORS, INC., Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 03-04559-J

                                          ORDER
       The Court has before it appellant’s April 2, 2013 motion for extension of time to file the

reporter’s record. The Court GRANTS the motion and ORDERS that the reporter’s record be

filed by May 11, 2013.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE